t c memo united_states tax_court john a and margaret r gosling petitioners v commissioner of internal revenue respondent docket no filed date john a gosling pro_se ross m greenberg for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in continued respondent determined deficiencies in petitioners' federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively after concessions by petitioners the issue for decision is whether petitioners are entitled to certain deductions our disposition of this issue will depend upon whether petitioner husband's home_office constitutes his principal_place_of_business we hold that petitioner husband's home_office was his principal_place_of_business and that petitioners are therefore entitled to the deductions at issue herein findings_of_fact some of the facts have been stipulated and are so found petitioners resided in savannah georgia at the time that their petition was filed with the court ‘ continued issue and all rule references are to the tax_court rules_of_practice and procedure petitioners concede that they are not entitled to deductions for the following expenses expense claimed advertising dollar_figure dollar_figure office --- travel big_number other expense sec_271 insurance big_number during the years in issue petitioner husband petitioner was primarily employed as the music director of the hilton head orchestra a community orchestra and the hilton head choral society collectively hilton head as a music director petitioner rendered services in a number of capacities as a conductor as an organizer or producer and as an impresario during that same year petitioner was also employed as the choir conductor for the first presbyterian church and as an adjunct professor of music at the university of south carolina hilton head branch for a brief period during petitioner was employed as the principal guest conductor of the savannah orchestra none of the various entities that employed petitioner provided him with an office petitioners reside in a four bedroom single-family home throughout the years in issue the fourth bedroom of petitioners' house was used exclusively by petitioner as a home_office the room was set up as a typical office containing a desk shelving a computer filing cabinets and other office equipment used by petitioner to perform business-related duties petitioner spent the majority of his working hours at his home_office part of that time he performed duties related to his position as a conductor an important aspect of petitioner's job as a conductor was to select the repertoire for each concert selecting the repertoire was a time consuming process and petitioner spent much time at his home_office performing that duty petitioner also spent time preparing for concerts by studying scores researching the composer and musical epoch and evaluating the caliber of individual participating musicians petitioner also used his home_office to perform duties that related to his position as an organizer for hilton head in that capacity he was both a manager as well as an administrator petitioner used his home_office to negotiate contracts for future engagements prepare schedules for upcoming events reserve facilities and obtain licensing rights petitioner also spent a substantial amount of time on the phone coordinating the hiring of musicians and the procurement of instruments further he used his home_office to prepare promotional literature for upcoming concerts and to write short story books which he utilized in conjunction with children's concerts also at the home_office petitioner met with new musicians counseled performers and held minor rehearsals further an important aspect of petitioner's role as a music director was to act as the impresario responsible for attracting talented and well known soloists to perform at hilton head petitioner used his home_office to establish and maintain contact with such performers almost all of petitioner's efforts in this regard were carried out from his home_office a smaller portion of petitioner's time was spent at the hilton head concert hall rehearsing performances and conducting concerts petitioner traveled about miles round trip to perform these duties at the hilton head concert hall on petitioners' returns for and petitioners claimed home_office expense deductions in the amounts of dollar_figure and dollar_figure respectively petitioners also claimed car and truck expense deductions in the amounts of dollar_figure for and dollar_figure for opinion sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_280a provides that in the case of a taxpayer who is an individual no deduction otherwise allowable under chapter of the internal_revenue_code relating to normal taxes and surtaxes shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence sec_280a provides for exceptions to the general_rule of sec_280a as pertinent herein section respondent concedes that there is no issue as to substantiation and does not contend that the ratio of expenses allocated to the home_office exceeds the proper allocation similarly respondent concedes that these expenses have been substantiated 280a a shall not apply to any item to the extent that such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer see sec_280a a petitioners are therefore entitled to the home_office deduction only if the home_office was exclusively used on a regular basis as the principal place of petitioner's business similarly petitioners’ entitlement to the car and truck expense is also dependent upon petitioner's home office's meeting the requirements of sec_280a a the commuting expense from a taxpayer's home to his regular place of business is generally a nondeductible expense see sec_1_162-2 income_tax regs by contrast expense of travel between a taxpayer's home_office and another place of business is not commuting expense and is deductible under sec_162 if the home_office is the taxpayer's principal_place_of_business within the meaning of sec_280a a see 73_tc_766 we have found that petitioner's home_office was used exclusively and regularly in petitioner's business we now consider whether petitioner's home_office was his principal_place_of_business in 506_us_168 the supreme court identified two primary factors to be considered in deciding whether a home_office is the taxpayer's principal_place_of_business the relative importance of the activities performed at each business location and the time spent at each place see id pincite the relative importance of the activities performed at each business location is to be determined by the basic characteristics of the taxpayer's particular business the point where goods and services are delivered must be given great weight in determining the place where the most important functions are performed see id we think that the importance of the activities performed at petitioner's home_office and the amount of time spent on such activities support the conclusion that petitioner's home_office was his principal_place_of_business in so concluding we rely heavily on the fact that petitioner was not only a conductor but rendered services in a number of other capacities in those other capacities petitioner's most important functions were performed at his home_office cf genck v commissioner tcmemo_1998_105 petitioner's role as an organizer dictated that he actually perform rather than merely prepare for a substantial amount of his important duties at the home_office from his home_office essentially his center of operations he carried out his managerial and administrative duties it was there that he coordinated almost every logistical aspect of an upcoming concert he also performed his duties as hilton head's impresario from that location finally he performed part of his duties as a conductor eg selecting the repertoire at his home_office his home_office was therefore the point of delivery of a substantial portion of his services also important is the fact that petitioner spent the majority of his working hours at his home_office this factor bolsters the conclusion that petitioner's home_office was not just an ancillary place of business but rather the principal place of his business having considered the importance of the activities performed at petitioner's home_office and the amount of time spent on such activities we are convinced that petitioner's principal_place_of_business was his home_office in light of the foregoing we hold that petitioners are entitled to the deductions for home_office and car and truck expenses at issue herein to reflect our disposition of the disputed issue as well as petitioners' concessions decision will be entered under rule
